Mathews, J.
I do also.
It is therefore ordered, adjudged, and decreed, that the judgment of the district court be annulled, avoided and reversed, and that the cause be remanded, with directions to the judge, not to charge the jury, that they ought to find for the defendant, because no special damage was proved, nor that, although *461the defendant has not complied with his contract, there should be a verdict for him, no damages having been proved. The cost of the appeal to be borne by the defendant and appellee.
Hoffman for the plaintiff, Grymes for the defendant.